CCA 20120406. On consideration of the granted issue, and the judgment of the United States Army Court of Criminal Appeals, United States v. Amaya, No. 20120406 (A. Ct. Crim. App. Feb. 24, 2014), we conclude that the military judge granted Appellant the relief to which he was entitled by reducing the maximum punishment for disobeying an order not to travel outside the limits of Fort Richardson, under Article 92, UCMJ, 10 U.S.C. § 892 (2008), to that authorized for breaking restriction under Article 134, UCMJ, 10 U.S.C. § 934 (2008). See Manual for Courts Martial,- United States pt. IV, ¶ 16.e. Note (2008 ed.). Therefore, it is ordered that the judgment of the United States Court of Criminal Appeals is hereby affirmed.